Citation Nr: 1039750	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-38 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for fibrous 
ankylosis, interphalangeal joint, left fifth finger.

2.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins, left lower extremity.


WITNESSES AT HEARING ON APPEAL

Appellant, K.B.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to December 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The Veteran was afforded a Board hearing, held by the 
undersigned, in April 2010.  A copy of the hearing transcript has 
been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's claims, pursuant to the duty to assist, his claims must 
be remanded for further development.  

Here, the Board notes that the record contains a statement from 
the Social Security Administration (SSA), indicating that the 
Veteran is in receipt of SSA benefits due to disability.  See 
Statement, January 2007.  Further, during the Veteran's April 
2010 Board hearing, he testified that he received SSA disability 
benefits, and that his left leg and left finger were considered 
by the SSA when the disability determination was made.  See 
Transcript, p. 29.  However, the Board is unable to locate any 
SSA documentation within the Veteran's record, and it does not 
appear that the SSA records have been associated with the claims 
file.  VA has a statutory duty to obtain these records to the 
extent available.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2).  The Court has held that VA has a duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These 
records should be obtained on remand, if applicable.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Moreover, the Board notes that the Veteran testified that he had 
been in receipt of disability payments from his former employer, 
the U.S. Postal Service, as a result of his disorders of the left 
hand and left leg, for approximately ten years.  See Transcript, 
p. 13.  As such, the Veteran should be afforded a medical release 
form so as to permit the RO/AMC to obtain all outstanding 
disability records from the U.S. Postal Service, to the extent 
available.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA a copy of the 
Veteran's Disability Determination, if 
applicable, and all medical records relied 
upon in the decision regarding the 
Veteran's claim for Social Security 
disability benefits.

2.  The RO/AMC must send a medical release 
form to the Veteran, and request that he 
complete the release form for the U.S. 
Postal Service, his former employer, 
authorizing VA to request all available 
disability and treatment records.  

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If any claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


